Citation Nr: 1438245	
Decision Date: 08/27/14    Archive Date: 09/03/14

DOCKET NO.  12-08 184A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), major depressive disorder, and polysubstance dependence.

2.  Entitlement to service connection for sleep impairment.


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from August 1969 to June 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the "Veterans Benefits Management System" (VBMS) and on the "Virtual VA" system to ensure a complete assessment of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

In a June 2014 Report of Contact (located in VBMS), the Veteran indicated that he would like a hearing regarding the appeal.  Here, it is unclear whether the Veteran has requested a hearing before a Decision Review Officer (DRO) at the RO or before a member of the Board.  Regardless, no hearing has been scheduled to date.  Pursuant to 38 C.F.R. § 20.700 (2013), a hearing for a claim on appeal will be granted to an appellant who requests one and is willing to appear in person.  

On remand, the Veteran should clarify if he desires a hearing before a DRO at the RO, or a Board hearing before a Veterans Law Judge (VLJ) at the Board via Videoconference at the RO (Videoconference Board hearing), a personal hearing before a VLJ at the RO (Travel Board hearing), or a Board hearing in Washington, DC.  

Accordingly, the case is REMANDED for the following action:

1. Clarify if the Veteran intended the June 2014 hearing request to serve as a request for a hearing before a DRO at the RO, or a Videoconference Board hearing, Travel Board hearing, or a Board hearing in Washington, DC.

2. Schedule the Veteran for the requested hearing.  Notify the Veteran and the representative of the date, time, and location of the hearing.  After the hearing is conducted, or in the event the Veteran cancels the hearing or fails to report, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
REBECCA FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



